In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-19-00248-CR
            No. 02-19-00249-CR
            No. 02-19-00250-CR
       ___________________________

       JOSHUA MATHEWS, Appellant

                       V.

           THE STATE OF TEXAS


     On Appeal from the 371st District Court
             Tarrant County, Texas
Trial Court Nos. 1562642D, 1563061D, 1572256D


      Before Kerr, Birdwell, and Bassel, JJ.
     Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

        Joshua Mathews pleaded guilty and judicially confessed to three felony

offenses—murder, aggravated assault with a deadly weapon, and tampering with

evidence—in exchange for concurrent sentences of 20 years’ confinement for the first

offense and five years’ confinement for each of the remaining two offenses. See Tex.

Penal Code Ann. §§ 19.02(c), 22.02(a)(2), (b), 37.09(c). As part of his plea-bargain

agreements, Mathews waived all pretrial motions and all rights of appeal.

        The trial court sentenced Mathews in accordance with the plea-bargain

agreements. In each case, the “Trial Court’s Certification of Defendant’s Right of

Appeal” states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2), (d). Despite these certifications, Mathews has

appealed.

        We notified Mathews and his attorney by letter of the trial court’s certifications

and informed Mathews that unless he filed a response showing grounds for

continuing the appeals, we would dismiss them. See Tex. R. App. P. 25.2(a)(2), (d),

44.3.

        Mathews has filed two pro se responses since we sent our letter, but neither

shows grounds for continuing the appeals. Appellate-procedure rule 25.2(a) limits a

plea-bargaining defendant’s right of appeal to (A) matters that were raised by written

motion filed and ruled upon before trial, (B) cases in which the defendant obtained

the trial court’s permission to appeal, or (C) instances in which the specific appeal is

                                            2
expressly authorized by statute. Tex. R. App. P. 25.2(a)(2). Here, Mathews waived any

pretrial motions as part of his plea-bargain agreements, and the trial court did not give

him permission to appeal. See Hall v. State, Nos. 02-17-00311-CR, 02-17-00312-CR,

02-17-00313-CR, 02-17-00314-CR, 2017 WL 6615888, at *1 (Tex. App.—Fort Worth

Dec. 21, 2017, no pet.) (mem. op., not designated for publication). And no statute

expressly authorizes these appeals. Therefore, we dismiss the appeals in conformity

with the trial court’s certifications. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).




                                                         /s/ Elizabeth Kerr
                                                         Elizabeth Kerr
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 28, 2019




                                              3